 



Exhibit 10.2
SECURED PROMISSORY NOTE

$2,000,000.00   May 2, 2008
Fort Lauderdale, Florida

     FOR VALUE RECEIVED, pursuant to that certain Stock Purchase Agreement (the
“Agreement”) dated May 2, 2008, by and between Scorpion Performance, Inc., a
Florida corporation (“the Company”) promises to pay to the order of Yali Golan
and Leslie Golan, as husband and wife, (each a “Seller” and together, the
“Sellers”) the principal amount of Two Million Dollars and No/100
($2,000,000.00) subject to the following terms and conditions:
     1) Payment of Principal and Interest. The Company shall pay the principal
sum of Two Million Dollars and No/100 ($2,000,000.00), together with 7% interest
per annum on the remaining balance by making monthly payments to Sellers in an
amount that would result in equal monthly payments being made until final
payment of the remaining balance is due on January 1, 2013 (the “Due Date”). If
the Company chooses in a given month (or months) to pay interest only (i.e., no
principal) prior to the Due Date, then the Company may pay interest only for
that month (or months), and the interest rate for each such month shall be at a
rate of 10% per annum on the outstanding balance of the Note until the Due Date,
at which time payment in full is due. Interest shall be computed hereunder based
on a three hundred sixty (360) day year and paid for the actual number of days
elapsed for any whole or partial month in which interest is being calculated. In
computing the number of days during which interest accrues, the day on which
funds are initially advanced shall be included regardless of the time of day
such advance is made, and the day on which funds are repaid shall be included
unless repayment is credited prior to close of business. All sums payable to the
Sellers shall be payable in lawful dollars of the United States of America.
     2) Extension of Due Date. If the Company is not in default of its
obligations to Sellers at the time of the Due Date, then the Company may extend
the Due Date of this Note for one additional five-year period. In the event the
Due Date is extended pursuant to this Section 2, the Company shall begin paying
to Sellers principal and interest in the amount of the greater of 10% per annum
or prime plus 4% per annum (but not to exceed the amount permitted by law) on
the remaining balance by making monthly payments to Sellers in an amount that
would result in equal monthly payments being made until final payment of the
remaining balance is due on January 1, 2018.
     3) Prepayment. The Company may prepay all or any part of the principal or
interest without penalty.
     4) Security. As security for the full and timely payment of the amounts
payable by the Company to Sellers under this Note, the Company will convey to
Sellers a mortgage and security agreement in the form in the attached Exhibit
“A” on the real property with a street address of 3000 SW 4th Avenue, Fort
Lauderdale, Florida, and a legal description of:

C-1



--------------------------------------------------------------------------------



 



The South 200.78 feet of the North 846.78 feet of the West 1/2 of the East 1/2
of the Southeast 1/4 of the Northwest 1/4 of Section 22, Township 50 South,
Range 42 East, Less the West 40 feet thereof, lying, situate and being in
Broward County, Florida (the “Mortgaged Property”).
     5) INTENTIONALLY LEFT BLANK.
     6) Related Transaction Documents. This Note and other related documents and
agreements including, but not limited to, an addendum to the Lock Up Agreement;
the Stock Purchase Agreement and the Mortgage and Security Agreement, are
collectively, the “Related Transaction Documents”.
     7) Default. Each of the following constitutes a default (“Event of
Default”):
          a. Failure of the Company to make any payment under the Note within 90
calendar days of the date such payment is due;
          b. Failure of the Company to comply with or to perform any other
material obligation, covenant or condition contained in this Note, the Mortgage
and Security Agreement or the Stock Purchase Agreement; or
          c. The dissolution or any other termination of the Company’s business
as a going concern, the appointment of a receiver for any part of the Company’s
property, any assignment for the benefit of the Company’s creditors, or the
commencement of any proceeding under any bankruptcy or insolvency laws by or
against the Company and, if instituted against the Company, the Company has not
taken any action to answer, approve of, consent to or acquiesce in any such
proceeding or admit the material allegations of such proceedings and such
proceedings shall not be dismissed within thirty calendar days.
          d. Notwithstanding the foregoing in this section 7, the Company’s
withholding payment pursuant to the Stock Purchase Agreement at paragraph 8
shall not constitute an Event of Default.
     8) Acceleration; Sellers’ Rights Upon Event of Default.
          a. If the Company sells the Mortgaged Property, then the full
remaining balance will be accelerated and become immediately due and payable to
Sellers at the time of sale.
          b. If foreclosure proceedings of any mortgage or lien of any kind
superior or inferior to this mortgage are instituted against the Mortgaged
Property, Sellers may at their option, declare the mortgage and the indebtedness
secured due and payable.

 



--------------------------------------------------------------------------------



 



          c. If an Event of Default occurs, Sellers shall have all rights and
remedies as set forth in the Mortgage and Security Agreement and, subject to the
Mortgage and Security Agreement, may exercise any and all rights and remedies
available at law or in equity.
     9) Successors and Assigns. Sellers may only assign this Note and Mortgage
and Security Agreement with the prior written consent of the Company, which
consent shall not be unreasonably withheld, and only if the assignee agrees in
writing to the Company, as a condition to such assignment, to be bound by all of
the provisions of the Stock Purchase Agreement, the Mortgage and Security
Agreement and the Related Transaction Documents to the same extent as if such
assignee were a Seller. This Note will be binding in all respects upon each of
the Company and Sellers and their successors and permitted assigns and inure to
the benefit of their successors and permitted assigns.
     10) Governing Law. This Note shall be governed by and construed in
accordance with the laws of Florida. Each party agrees that all proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this Note (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in
Broward County, Florida. Each party irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Broward County, Florida
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated or discussed herein, and irrevocably waives, and
agrees not to assert in any proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such proceeding is improper.
Each party to this Note irrevocably waives personal service of process and
consents to process being served in any such proceeding by mailing a copy via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice. Nothing contained in this Note shall be deemed to limit in any way
any right to serve process in any manner permitted by law. The parties to this
Note irrevocably waive, to the fullest extent permitted by applicable law, any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Note or the transactions contemplated.
     11) Severability. Whenever possible, each provision of this Note shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Note shall be prohibited by or invalid under
applicable law, such provisions shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Note.
     12) Headings and Captions. The headings and captions contained in this Note
are set forth for the purpose of convenience only and shall be given no effect
in the construction or interpretation of this Note.

 



--------------------------------------------------------------------------------



 



     13)Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed to have been duly given as set
forth in the Stock Purchase Agreement.
     14) Usury. Nothing contained herein or in the Stock Purchase Agreement or
the Mortgage and Security Agreement or in any instrument securing this Note or
any other instrument executed in connection with the loan evidenced hereby shall
be construed or so operate as to require the Company to pay interest or any
other charge for the use or loan of money at a greater rate than is now lawful
in such case to contract for, or to make any payment, or to do any act contrary
to applicable law. Should any interest paid by the Company, or parties liable
for the payment of this Note result in the computation or earning of interest or
other charge for the use or loan of money in excess of the maximum rate that is
legally permitted under applicable law, then any and all such excess is hereby
waived by the Sellers and holder hereof, and any and all such excess shall be
automatically credited against any reduction of the balance due under this
indebtedness, and the portion of said excess which exceeds the balance due under
this indebtedness shall be repaid by the Sellers to the Company. The provisions
of this Section shall supersede any inconsistent provision of the Stock Purchase
Agreement, the Mortgage and Security Agreement or any other Related Transaction
Document.
     15) Documentary Stamp Tax. The Company shall pay any and all documentary
stamp taxes due on the principal amount of this Note and Mortgage.
     16) Entire Agreement; Changes to be in Writing. The Stock Purchase
Agreement and Mortgage and Security Agreement are incorporated herein by
reference. This Note and the Related Transaction Documents constitute the entire
agreement of the Company and Sellers and supersede all prior undertakings and
agreements with respect to the subject matter hereof. There are no oral
agreements between or among the parties with respect to the transactions
contemplated herein. No waiver, change, amendment or discharge of any term or
condition hereof or any consent on the part of any party hereto shall be of any
force or effect unless made in writing and signed by the party to be bound
thereby.
     IN WITNESS WHEREOF, the undersigned has executed this Note in Fort
Lauderdale as of the date first written above.

            SCORPION PERFORMANCE, INC.
      /s/ Robert Stopanio       President         

 